Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-14 is/are rejected under 35 U.S.C. 10(a)(2) as being anticipated by Lee, K-B US 2013/0343996.

Lee discloses a method of preparing a nanoparticle comprising an iron cobalt core and a graphitic carbon shell surrounding the core, said method comprising the steps of:
a. Dissolving iron and cobalt precursors with a carbohydrate in an aqueous solution;
b. Heating the solution under conditions sufficient for formation of nanoparticles; and 

In the following paragraphs of the prior art reference, definitions for carbohydrates are found: [0020] sucrose is to be used, or in at paragraph [0022] “In a preferred embodiment the carbohydrate is dextran, however other carbohydrates that have similar water solubility, biocompatibility, and biodegradability properties may be used as known in the art.” Thus di-saccharides as well as oligo/polysaccharides are envisioned for the method in the Lee reference.
	In the instant specification at paragraph [0022], the following is found for metal:
The metal element to be introduced into a cage-like protein may be any metal element storable in the hollow inside the cage-like protein. In the present description, the metal element may be a metal element itself such as a metal ion, or may be a metal compound having a metal element as a constituent element (oxides, sulfides, etc.) encapsulated in a cage-like protein. The metal element may be a metal element capable of forming a divalent metal ion and examples include iron, nickel, cobalt, indium, zinc, copper, cadmium, and gold. Of these, iron having high introduction efficiency into the inside of a cage-like protein is preferable.

Applicants have a broad definition for the meaning of element.
 Therefore, the invention is anticipated by the prior art. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

For the purpose of this invention, the level of ordinary skill in the art is deemed to be at least that level of skill demonstrated by the patents in the relevant art.  Joy Technologies Inc. V. Quigg, 14 USPQ2d 1432 (DC DC 1990).
One of ordinary skill in the art is held in accountable not only for specific teachings of references, but also for inferences which those skilled in the art may reasonably be expected to draw.  In re Hoeschele, 160 USPQ 809, 811 (CCPA 1969).
In addition, one of ordinary skill in the art is motivated by economics to depart from the prior art to reduce costs consistent with desired product properties.  In re Clinton, 188 USPQ 365, 367 (CCPA 1976);In re Thompson, 192 USPQ 275, 277 (CCPA 1976).

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee, K-B US 2013/0343996 in view of Monzyk, WO 91/02704.


a. Dissolving iron and cobalt precursors with a carbohydrate in an aqueous solution;
b. Heating the solution under conditions sufficient for formation of nanoparticles; and 
c. Annealing the nanoparticles under conditions suitable for the formation of a graphitic carbon shell on the nanoparticles. See Claim 19. Purification by centrifugation is also disclosed.
In the following paragraphs of the prior art reference, definitions for carbohydrates are found: [0020] sucrose is to be used, or in at paragraph [0022] “In a preferred embodiment the carbohydrate is dextran, however other carbohydrates that have similar water solubility, biocompatibility, and biodegradability properties may be used as known in the art.”
	Thus di-saccharides as well as oligo/polysaccharides are envisioned for the method in the Lee reference.
	In the instant specification at paragraph [0022], the following is found for metal:
The metal element to be introduced into a cage-like protein may be any metal element storable in the hollow inside the cage-like protein. In the present description, the metal element may be a metal element itself such as a metal ion, or may be a metal compound having a metal element as a constituent element (oxides, sulfides, etc.) encapsulated in a cage-like protein. The metal element may be a metal element capable of forming a divalent metal ion and examples include iron, nickel, cobalt, indium, zinc, copper, cadmium, and gold. Of these, iron having high introduction efficiency into the inside of a cage-like protein is preferable.

Applicants have a broad definition for the meaning of element.



Monzyk teaches the making of ferritin from apoferritin, the protein portion of ferritin without iron, see Claim 14-16 and Example 4.  Note that the ferritin cage-like protein can acquire other metals in the core as exemplified in Examples 3 and 4 and Claims 14-16. The ferritin complex was purified by SE-HPLC.

	It would have been obvious to make ferritin from apoferritin and include carbohydrates in the reaction as they have been shown to be beneficial in the making of the product. One would have been motivated to do so given carbohydrates have been used in the reaction and have produced cage-like proteins (nanoparticles). One would be motivated to use gel filtration techniques in the purification step of the making.  
  
The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a Graham.  The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious.  The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

Note that the list of rationales provided is not intended to be an all-inclusive list, nor do they need to all be present to make a case for obviousness.  Other rationales to support a conclusion of obviousness may be relied upon by Office personnel based upon the findings of the prior art.
In the instant case, (A) above has been presented to demonstrate combining of prior art teachings to arrive at the instantly claimed invention. Further consideration shows that the combination for (A) also embraces (B), as well as (C), (D), (F) and (G).
 prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected as being indefinite. An a polysaccharide is not an disaccharide (two). 

	Conclusion
No claims are allowed. Applicants claim are very broad with all the comprising language. Cage-like proteins which are also nanoparticles is also a broad term. Incorporation of elements/metals into cage-like proteins are known as exemplified by both references. 
Applicant should specifically point out the support for any amendments made to the disclosure, including the claims (MPEP 714.02 and 2163.06).  Due to the procedure outlined in MPEP § 2163.06 for interpreting claims, it is noted that other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Prior art contained in the reference of record can be applied in the next office action.
	
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to THOMAS SWEENEY HEARD whose telephone number is (571) 272-2064.  The examiner can normally be reached from 9:00 to 5:00 pm, Eastern Standard Time.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, James Henry Alstrum-Acevedo can be reached on (571) 272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Thomas S. Heard Ph.D.
Primary Examiner
Art Unit 1654


	
	/THOMAS S HEARD/             Primary Examiner, Art Unit 1654